Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 16, 2015

                                     No. 04-15-00012-CV

                                   John E. RODARTE, Sr.,
                                          Appellant

                                               v.

                                     Ralph LOPEZ, et al,
                                          Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2005-CI-18884
                         Honorable Michael E. Mery, Judge Presiding


                                        ORDER

       John E. Rodarte Sr. filed a bill of review in the trial court, seeking to set aside a
December 2011 final judgment. The trial court summarily denied the bill of review on October
20, 2014, and Rodarte timely appealed that ruling. The record and Rodarte’s brief have been
filed.

        Appellees have file a motion to dismiss the appeal on the grounds of res judicata and law
of the case. We deny the motion. Rodarte timely appealed the final judgment in a bill of review
proceeding and this court has jurisdiction over the appeal.

       The appellees’ brief is past due. If appellees desire to file a brief, they must do so by
July 27, 2015.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of